Fourth Court of Appeals
                                           San Antonio, Texas

                                                  JUDGMENT

                                               No. 04-18-00392-CR

                                                 State of TEXAS,
                                                     Appellant

                                                          v.

                                               Lee Allison GOINS,
                                                    Appellee

                        From the 187th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR2733
                             Honorable Raymond Angelini, Judge Presiding 1

             BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the State’s motion for rehearing is
denied. This court’s opinion and judgment dated May 15, 2019 are withdrawn, and this opinion
and judgment are substituted in their stead. The trial court’s judgment is AFFIRMED.

           SIGNED August 7, 2019.


                                                           _____________________________
                                                           Irene Rios, Justice




1
    The Honorable Raymond Angelini, retired, was sitting by assignment and signed the order challenged on appeal.